              Case 1:19-cv-01517-JKB Document 38 Filed 08/29/19 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
                                           Northern Division

BROADCAST MUSIC, INC., et al.

                             Plaintiffs

         v.                                          Civil Action No.: 1:19-cv-01517-JKB

CARRIE BELL, INC., d/b/a CAFE 611, et al.

                  Defendants
_______________________________________________________________________________

         REQUEST FOR CLERK’S ENTRY OF DEFAULT AGAINST DEFENDANTS
               KAREN JONES, RANDALL JONES, AND RANDY JONES

         Plaintiffs, by their undersigned counsel, hereby request, pursuant to Fed. R. Civ. P. 55(a),

that a Default be entered against Defendants Karen Jones, Randall Jones, and Randy Jones. The

grounds for this Request are as follows:

         1.        The Complaint in this case was filed on May 22, 2019 (ECF No. 1).

         2.        Summonses in a Civil Action were re-issued to Defendants Karen Jones, Randall

Jones, and Randy Jones on August 5, 2019 (ECF No. 26).

         3.        Defendants Karen Jones, Randall Jones, and Randy Jones (a) were served with

process on August 6, 2019 by delivery of the Summons and the Complaint for each of them to a

person of suitable age and discretion and their place of employment (ECF Nos. 32, 33, and 34) and

(b) were served with process on August 7, 2019 by the Summons and the Complaint for each of

them being mailed to them at their last known address (ECF Nos. 29, 30, and 31).

         4.        The time for Defendants Karen Jones, Randall Jones, and Randy Jones to file their

Answers to the Complaint expired on August 28, 2019.




{00395338v. (15456.00008)}
              Case 1:19-cv-01517-JKB Document 38 Filed 08/29/19 Page 2 of 2



         5.        Defendants Karen Jones, Randall Jones, and Randy Jones have failed to plead or

otherwise defend this action.

         WHEREFORE, Plaintiffs request that the Clerk of this Court enter a Default against

Defendants Karen Jones, Randall Jones, and Randy Jones.



August 29, 2019                                WRIGHT, CONSTABLE & SKEEN, LLP



                                                       /s/ Max S. Stadfeld
                                               Max S. Stadfeld (Bar No. 05684)
                                               7 Saint Paul Street, 18th Floor
                                               Baltimore, MD 21202
                                               Tel: 410-659-1300
                                               Fax: 410-659-1350
                                               mstadfeld@wcslaw.com

                                               Attorneys for Plaintiffs



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY, that on this 29th day of August 2019, a copy of the foregoing

Request for Clerk’s Entry of Default Against Defendants Karen Jones, Randall Jones, and Randy

Jones was served by first class mail on the following:

         Mr. Randall Jones
         Café 611
         611 North Market Street
         Frederick, MD 21701
         Defendant



                                                      /s/ Max S. Stadfeld
                                               Max S. Stadfeld
                                               Attorneys for Plaintiffs



{00395338v. (15456.00008)}                    2
